Appellant's two notices of inquiry received on April 20, 2018, and on April 23, 2018, are treated as a response to the order to show cause, dated April 11, 2018, concerning the timeliness of the notice of appeal. This appeal is dismissed for lack of jurisdiction because the notice of appeal was filed more than 30 days after rendition of the orders asserted by appellant as being appealed and is, therefore, untimely. Appellant's motion for clarification of sentence is dismissed as moot.
BLACK, SALARIO, and ROTHSTEIN-YOUAKIM, JJ., Concur.